Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS
Please AMEND claims 1, 12, 21 without prejudice or disclaimer.  
Please AMEND claims 1, 12, 21 as follow:

1.	(Proposed Amended) An apparatus comprising an offload computing protocol (OCP) enabled device comprising:
OCP extensions to an operating system to enable offloading of a computing task;
a proximity sensor to detect radio signals;
a proximity locator to send a request through a radio transceiver to locate  a plurality of OCP devices capable of handling the computing task within a predetermined vicinity around the apparatus;
a user interface to present OCP choices, calculation results, control screens, or any combinations thereof, to a user to select an OCP device from the plurality of OCP devices; and
an OCP bundle comprising code and data, wherein the OCP bundle is to be sent to the selected OCP device;
wherein a radio transceiver used to communicate with the OCP device is selected based on, at least in part, an amount of power to be used to communicate with the OCP device and an amount of power used to provide the communication in comparison to an amount of a battery reserve left in the selected OCP device.

12.	(Proposed Amended) A method for offloading a computing task from an apparatus, comprising:
locating a plurality of offload computing protocol (OCP) capable devices using a proximity sensor to detect radio signals, and a proximity locator to send a request through a radio transceiver to locate the plurality of OCP capable devices in a predetermined vicinity;

determining a route to the selected OCP capable device;
negotiating a session on the selected OCP capable device;
sending code and data to the selected OCP capable device for processing;
receiving a result back from the selected OCP capable device; and
selecting a radio transceiver used to communicate with the selected OCP device based on, at least in part, an amount of power to be used to communicate with the selected OCP device and an amount of power used to provide the communication in comparison to an amount of a battery reserve left in the selected OCP device.

21.	(Proposed Amended) A non-transitory, machine readable medium, comprising instructions that, when executed by a machine, direct a processor coupled to the machine to:
find a plurality of offload computing protocol (OCP) capable devices using a proximity sensor to detect radio signals, and a proximity locator to send ;
provide a menu to a user to allow the user to select an OCP capable device from the plurality of OCP capable devices;
negotiate a session on a low cost route to the selected OCP capable device;
send code and data to the selected OCP capable device; and
select a radio transceiver used to communicate with the selected OCP device based on, at least in part, an amount of power to be used to communicate with the selected OCP device and an amount of power used to provide the communication in comparison to an amount of a battery reserve left in the selected OCP device.

REASON FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or suggest offloading a computing task comprising wherein a radio transceiver used to communicate with the OCP device is selected based on, at least in part, an amount of power to be used to communicate with the OCP device .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-3, 5, 7-17, 19-25 are allowed.

Allowable Subject Matter
Claims 1-3, 5, 7-17, 19-25 are allowed in view of the cited prior art of record and the prosecution history of the instant application, from which the reasons for allowance are clear. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA BURGESS ANYAN whose telephone number is (571)272-3996.  The examiner can normally be reached on IFP M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




July 31, 2021
/BARBARA B Anyan/Primary Examiner, Art Unit 2457